Case 4:20-cv-01418-BSM-JTR Document 2 Filed 12/02/20 Page 1 of 8




                         4:20-cv-01418-BSM-JTR




                                                           Miller
                                                    Ray
Case 4:20-cv-01418-BSM-JTR Document 2 Filed 12/02/20 Page 2 of 8
Case 4:20-cv-01418-BSM-JTR Document 2 Filed 12/02/20 Page 3 of 8
Case 4:20-cv-01418-BSM-JTR Document 2 Filed 12/02/20 Page 4 of 8
Case 4:20-cv-01418-BSM-JTR Document 2 Filed 12/02/20 Page 5 of 8
Case 4:20-cv-01418-BSM-JTR Document 2 Filed 12/02/20 Page 6 of 8
Case 4:20-cv-01418-BSM-JTR Document 2 Filed 12/02/20 Page 7 of 8
Case 4:20-cv-01418-BSM-JTR Document 2 Filed 12/02/20 Page 8 of 8
